Citation Nr: 9927595	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  94-24 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from November 1961 to February 
1968.

The veteran filed a claim in October 1991 for service 
connection for disabilities to include PTSD.  This appeal 
arises from the June 1993 rating decision from the Los 
Angeles, California Regional Office (RO) that granted the 
veteran's claim for service connection for PTSD with an 
evaluation of 10 percent.  A Notice of Disagreement was filed 
in June 1993 and a Statement of the Case was issued in May 
1994.  A substantive appeal was filed in June 1994 with a 
request for a hearing at the RO before a Member of the Board.

By rating decision in July 1996, the RO increased the 
evaluation for the veteran's service connected PTSD from 10 
percent to 30 percent.  The veteran continued his appeal of 
the 30 percent rating.  By rating decision in April 1998, the 
RO increased the evaluation of the veteran's service 
connected PTSD from 30 percent to 50 percent.  The veteran 
has continued his appeal of the 50 percent rating.

On July 22, 1999, a hearing was held at the RO before Iris S. 
Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  Since service connection was granted, the veteran's PTSD 
is manifested by total occupational impairment.


CONCLUSION OF LAW

The criteria for the assignment of a rating of 100 percent 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (As in effect prior to November 
7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's DD 214 shows that he served in Vietnam.  Awards 
and decorations received include the National Defense Service 
Medal, Vietnam Service Medal, Vietnam Campaign Medal, and 
Marksman (Rifle).

In October 1991, the veteran filed a claim for service 
connection for disabilities to include PTSD.

On a VA examination in December 1991, the veteran complained 
of nightmares, anxiety, depression, anger, suicidal thoughts, 
survivor's guilt, and startle response.  On examination, the 
veteran described combat events in Vietnam including 
witnessing deaths of friends.  The veteran indicated that he 
was medically retired from work.  On examination, the veteran 
was depressed and tearful.  He expressed suicidal ideation, 
but felt he would not act on his suicidal feelings.  The 
assessment was PTSD.  It was noted that review of the MMPI 
profile was consistent with this diagnosis.  It was noted 
that the C file was not available for review.  

Received in May 1992 was a letter from an investigator 
working for the Prudential Insurance Company indicating that 
they were working a disability claim filed by the veteran.

Received in August 1992, was a record from Ronald D. Turner, 
M.D., from February 1992 that indicates that the veteran was 
diagnosed with PTSD as a result of service in Vietnam.  He 
continued to be hyperacute, angry, and reacted to loud 
noises.  He was unable to function around children at the 
school where he worked.  He was being placed on permanent 
early retirement.  He was currently on disability because he 
was unable to work in any situation involving interpersonal 
contact.  On examination, the veteran's mental status was 
appropriate.  There were no overt hallucinations or 
delusions.  There was no suicidal thoughts or ideation.  No 
homicidal thoughts were evident.  Recent and long term memory 
was intact.  Thought processes appeared appropriate.  There 
was no evidence of depression or hypomanic behavior.  The 
diagnoses included PTSD.  

Received in August 1992 was a records from Dr. Turner, from 
June 1992, indicating that the veteran received treatment for 
PTSD.  He was medically disabled and on early retirement from 
the school where he worked as a custodian.  He had 
flashbacks.  On examination, there was no acute evidence of 
psychosis or hallucinations.  Reality testing was intact.  
There was no depression or agitation.  The assessment 
included PTSD.

By rating action of June 1993, service connection for PTSD 
was granted with a 10 percent evaluation assigned.  The 
current appeal to the Board arises from this action.

Associated with the file are VA outpatient records from 
September 1992 to May 1996 which indicate that the veteran 
was treated for PTSD.  Of particular note is an October 1992 
intake evaluation which shows that the veteran reported and 
displayed signs and symptoms of PTSD.  On examination, the 
veteran's appearance and posture were good.  His facial 
expression suggested depression and sadness.  His perception 
and intellectual functioning were good.  His recent memory 
was impaired.  He was oriented times three.  His insight and 
judgment were good.  He had mild suicidal ideation with no 
method or plan.  The veteran reported recurrent and 
distressing recollections of Vietnam, recurrent nightmares of 
events, sudden feelings that Vietnam events were recurring, 
efforts to avoid thoughts and feelings associated with 
Vietnam, diminished interest in activities, feelings of 
detachment and estrangement, sense of foreshortened future, 
difficulty falling and staying asleep, irritability and 
outbursts of anger, difficulty concentrating, hypervigilance, 
and exaggerated startle response.  The veteran reported that 
he received retirement disability payments.  The diagnoses 
included PTSD.

Social work notes from October 1992 to June 1995 show that 
the veteran was in group therapy.  He complained of 
flashbacks, anger, memories of Vietnam, and exaggerated 
startle response.  

On a VA examination in June 1996, the veteran described 
combat events while in service in Vietnam, including the 
deaths of three friends.  He had survivor's guilt, 
flashbacks, hypervigilance, anxiety, depression, nightmares, 
insomnia, and startle reflex.  On examination, the veteran 
was neatly and appropriately dressed.  He appeared depressed.  
He cried throughout the interview.  He became agitated every 
time he spoke of his Vietnam experience.  He was fully alert, 
oriented, and had average intelligence and good memory.  His 
affect was sad and anxious.  He thought of suicide once in 
awhile.  He had no homicidal ideation; however, if approached 
from behind, he would attack.  The conclusion was that the 
veteran was suffering from severe symptoms of PTSD.  He was 
functional at a minimal level.  He was unable to work.  He 
was unable to have interpersonal relationships.  The 
diagnoses included PTSD.  The GAF was about 40.  

VA psychological testing from June 1996 indicated that the 
veteran obtained a valid profile.  The profile was very 
similar to what had been described in the literature for 
combat related PTSD.  

By rating action of July 1996, the evaluation of the 
veteran's PTSD was increased to 30 percent.  

Associated with the file were VA outpatient records from June 
1996 to August 1996 that indicate that the veteran was 
treated for PTSD.  He had recurrent periods of depression and 
anxiety.  At times, the veteran's mood was depressed and 
anxious.  His affect was appropriate.  He did not have 
psychotic symptoms or suicidal or homicidal ideations.  His 
insight and judgment were fair.  The assessments included 
PTSD.

Associated with the file were VA outpatient records from 
October 1996 to September 1997 that indicate that the veteran 
was treated for PTSD.  At times, the veteran's mood was 
depressed and anxious.  His affect was appropriate.  He did 
not have psychotic symptoms or suicidal or homicidal 
ideations.  His insight and judgment were fair.  The 
assessments included PTSD.

On a VA examination in November 1997, it was noted that the C 
file was not available.  The veteran complained of 
nightmares, flashbacks, and constant fear of hurting someone 
while having a flashback.  On examination, the veteran was 
alert and well oriented times three.  He was cooperative with 
good eye contact.  He smiled frequently and tried to give a 
good impression of himself.  Underneath, there appeared to be 
a lot of depression and anger.  The veteran denied suicidal 
or homicidal ideations.  His speech was unimpaired.  He had 
good insight and judgment.  The diagnoses included PTSD.  The 
GAF was 55.

On a VA examination in January 1998, the veteran complained 
of anger, paranoia, insomnia, nightmares, anxiety, 
depression, avoidance of social contacts and Vietnam related 
stimuli, flashbacks, startle reaction, tendency to violence, 
survival guilt, and suicidal thoughts.  On examination, the 
veteran was alert and oriented times four.  His thought 
processes were coherent and linear.  His mood was depressed 
with a full range of affect.  There was no evidence of 
hallucinations.  He had impaired short term memory and 
concentration.  His insight was fair to poor and his judgment 
was good.  The diagnoses included PTSD, chronic, severe.  The 
GAF was 40.  It was noted that the veteran suffered from 
debilitating symptoms of PTSD and had done so for many years.  
He was unable to have close interpersonal relationships 
except with other Vietnam veterans.  He had not been able to 
function in any meaningful job for a long time.  He had 
severe problems in terms of his social skills, occupational 
functioning, and interpersonal skills.  He suffered from 
paranoid symptoms and his symptoms had not responded well to 
medications.    

By rating action of April 1998, the evaluation of the 
veteran's PTSD was increased to 50 percent.

Received in July 1999 was a letter to the veteran from the 
California Public Employees' Retirement System that indicated 
that the veteran's application for disability retirement had 
been approved.  He had been found incapacitated for the 
performance of his duties as a custodian based upon his 
psychiatric post traumatic stress disorder condition.  

At the July 1999 Board hearing, the veteran testified that he 
had been unemployed since he retired medically from the 
school district in 1992.  He stated that in 1991, while at 
work, he attacked a child during a flashback.  The child was 
okay.  However, the veteran left the job and had not been 
able to go back to work.  He was put on extended sick leave 
until his retirement came through.  He thought a lot about 
Vietnam and he had nightmares.  He only had contact with his 
family and his church.  He was not able to go out to a social 
environment such as the Mall.  

II. Analysis

Initially, the Board notes that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board also finds that all relevant 
evidence for equitable determination of the claim has been 
obtained, and that no further assistance to the veteran is 
required to comply with VA's duty to assist him pursuant to 
38 U.S.C.A. § 5107(a).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims held that there 
is a distinction between an original rating and a claim for 
an increased rating.  The Court also held that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  As this case involves a rating assigned in 
connection with a grant of service connection, the Board will 
follow the mandates of the Fenderson case in adjudicating 
this claim.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Moreover, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

At the outset, the Board notes that the criteria used to 
determine the extent to which psychiatric disorders are 
considered disabling were changed, effective November 7, 
1996.  In determining which version of the regulations to 
apply to the facts of this case, the Board notes that the 
Court has held that where the law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  In this instance, neither Congress nor the Secretary 
has directed which regulations are to be applied under the 
circumstances of this case.  Accordingly, the version most 
favorable to the appellant will be considered.

Under the old provisions, in evaluating impairment resulting 
from psychiatric disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating disability from the mental disorders, 
contemplated those abnormalities of conduct, judgment, and 
emotional reactions which affect economic adjustment.  In 
other words, the impairment of earning capacity.  38 C.F.R. § 
4.129 (as in effect prior to November 7, 1996).  The severity 
of disability was based upon actual symptomatology, as it 
affected social and industrial adaptability.  Two of the most 
important determinants of disability were time lost from 
gainful employment and decrease in work efficiency.  The VA 
could not under evaluate the emotionally sick veteran with a 
good work record, nor could it over evaluate his or her 
condition on the basis of a poor work record not supported by 
the psychiatric disability picture.  It was for that reason 
that great emphasis was placed upon the full report of the 
examiner which was descriptive of actual symptomatology.  The 
record of the history and complaints was only preliminary to 
the examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  38 
C.F.R. § 4.130 (as in effect prior to November 7, 1996).

When evaluating a mental disorder, under the new criteria, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (as in effect on November 7, 
1996).

The veteran is currently assigned a 50 percent rating for his 
service connected PTSD.  Prior to November 1996, a 50 percent 
evaluation required that the ability to establish or maintain 
effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent rating was assignable when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating was assignable when the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; when there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior or when 
the veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § Part 4 Diagnostic Code 9411 (as in 
effect prior to November 7, 1996).  If any one of the three 
criteria set forth in Diagnostic Code 9411 for a 100 percent 
rating were met, a 100 percent rating was assignable.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994).

Effective November 7, 1996, a 50 percent rating is assignable 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assignable when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assignable when there 
is total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § Part 4 Diagnostic Codes 9411 (as in effect from 
November 7, 1996).

The evidence supports the assignment of a 100 percent 
evaluation from the initial grant of service connection, 
under the regulations in effect prior to November 7, 1996.  
The record shows that the veteran has not been able to engage 
in substantially gainful employment.  He was medically 
retired due to his PTSD, and two VA practitioners have opined 
that the veteran's PTSD symptoms have caused him to be 
unemployable.

On the VA examinations in June 1996 and January 1998, the 
veteran's Global Assessment of Functioning was 40.  The 
criteria to determine the correct score on this scale are 
found in the American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS.  A score between 
31 and 40 contemplates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  A score 
between 41 and 50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Taken as a whole, this evidence demonstrates 
that the veteran has total impairment in occupational 
functioning such that the veteran is unable to obtain or 
retain employment. 


ORDER

Entitlement to a 100 percent schedular rating for service 
connected PTSD is granted, subject to the applicable criteria 
governing the payment of monetary benefits.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

